EXHIBIT 10(i)



________, 20__




Director Name
Address
Address


Dear Name:


It is my pleasure to confirm to you that on ________, you were granted _____
deferred shares of Anadarko common stock [and non-qualified options to purchase
_____ shares of Anadarko common stock] pursuant to the provisions of the
Company’s 2008 Director Compensation Plan (the “Plan”). A copy of the Plan
Summary is attached for your reference.


[Default Distribution: Your deferred shares will become payable to you in a
lump-sum payment within 30 days after the date you cease to be a director of the
Company for any reason (including your retirement from the Board).]


[Retirement Distribution Option: Pursuant to your distribution election, your
deferred shares will become payable to you in [a lump-sum] [2 to 15 annual
installments] upon your Retirement from the Board. In the event you cease to be
a member of the Board prior to eligibility for Retirement (including death and
disability), your deferred share balance will be distributed in a lump-sum
payment as soon as practicable following your cessation from the Board. In the
event of your death after retirement, any outstanding annual installments will
be distributed in a lump-sum payment to your designated beneficiary(ies) as soon
as practicable following the date of death. “Retirement” for purposes hereof is
defined as (i) 10 years of service as a director of the Company (ii) attainment
of age 55 and five (5) years of service as a director of the Company, or (iii)
attainment of age 65.]


[In-Service Distribution Option: Pursuant to your distribution election, your
deferred shares will become payable to you in [a lump-sum] [2 to15 annual
installments] in ________ at least one year from date of grant]. In the event
you cease to be a member of the Board prior to eligibility for retirement
(including death or disability), the deferred share balance will be distributed
in a lump-sum payment as soon as practicable following cessation from the Board.
In the event you retire from the Board prior to the specified month and year,
your deferred share balance will be distributed in a lump-sum payment in shares
as soon as practicable following your retirement from the Board. If you elected
annual installments, and these installments have already commenced, they will
continue payment as originally elected.  In the event of your death after
retirement, any outstanding annual installments will be distributed in a
lump-sum payment to your designated beneficiary(ies) as soon as practicable
following the date of death. “Retirement” for purposes hereof is defined as (i)
10 years of service as a director of the Company (ii) attainment of age 55 and
five (5) years of service as a director of the Company, or (iii) attainment of
age 65.]


Upon grant, the deferred shares will not be issued in your name, but will be
held by the Company, either in book-entry form or by the Company’s Benefits
Trust (the “Trust”), until they




--------------------------------------------------------------------------------



become transferable to you. Although you will not have beneficial ownership of
the deferred shares until they are actually transferred to you, you will have
the opportunity to direct the voting of your deferred shares (which voting
instructions the Trustee of the Trust may not follow, in its sole discretion)
and such deferred shares will be counted toward your stock ownership
requirements. You will also receive a cash payment equal to the cash dividends
that are paid on the Company’s common stock each quarter, with such cash amount
to be paid within 30 days after the date that such dividends are paid to the
Company’s regular stockholders. You should note that the deferred shares held in
the Trust are considered an unsecured obligation of the Company and any and all
assets held in the Trust are subject to claims of the general creditors of the
Company. Your deferred shares are subject to the terms of the Plan (including
the restrictions on transfer, assignment and pledge) and this letter.


[Your options will vest at the rate of 100% on ________ and have an exercise
price equal to the closing stock price on ________ of $____. Any unexercised
stock options shall expire ten years from the date of grant, or on ________.
Your stock options are subject to the terms of the Plan and this letter.]


[Upon vesting, the Options may be exercised in whole or in part by filing a
written notice with the Company’s Corporate Secretary at its corporate
headquarters. Such notice shall be in the form specified by the Company.
Payments of all amounts due (e.g., Exercise Price and applicable withholding
taxes) may be made either (i) in cash; (ii) in Common Stock (by either
actual delivery of Common Stock or by attestation presenting satisfactory proof
of beneficial ownership of such Common Stock) already owned; or (iii) any
combination of cash and Common Stock. The Fair Market Value of such Common Stock
as delivered shall be valued as of the closing sales price at which Common Stock
is sold on the date of exercise, as reported in the NYSE-Composite Transactions
by The Wall Street Journal. No Shares shall be issued or delivered until full
payment of the Exercise Price and applicable withholding taxes, if any, has
been made.]


[Unexercised Options shall expire and be forfeited (without value) in the event
you cease to be a director of the Company, unless otherwise provided below
(provided that in no event may the options be exercised more than ten (10) years
from the date of grant):


(i) Retirement. If you cease to be a director of the Company by reason of
Retirement (as defined below), any and all unvested Options granted hereunder
will vest and become fully exercisable on the date of your cessation from the
Board and you (or, in the event of your death, your legal representative) may,
within a period of not more than twenty-four (24) months after the date of such
cessation, exercise vested Options if and to the extent they were exercisable at
the date of such cessation. “Retirement” for purposes hereof is defined as (i)
10 years of service as a director of the Company (ii) attainment of age 55
and five years of service as a director of the Company, or (iii) attainment of
age 65.


(ii) Death. If you cease to be a director of the Company by reason of death, any
outstanding Options granted to you shall vest and be immediately exercisable
with respect to all or any part of the Options which remain unexercised. Your
legal representative or other person or persons to whom your rights under the
Options shall




--------------------------------------------------------------------------------



pass to by will or the laws of descent and distribution, may, within a period of
not more than twelve (12) months after the date of death, exercise the Options.
In the event of your death after your cessation as a director, your legal
representative will have the remaining exercise period awarded to you by your
reason of cessation as provided in this letter or the Plan.


(iii) Permanent Disability. If you cease to be a director of the Company by
reason of Permanent Disability (as defined below), any outstanding Options
granted to you shall vest and be immediately exercisable with respect to all or
any part of the Options which remain unexercised. You (or, in the event of your
death, your legal representative) may, within a period of not more than
twenty-four (24) months after the date of your cessation as a director, exercise
the Options. You shall be deemed to have become “Permanently Disabled” if you
(i) are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) are, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan of the Company.


(iv) Resignation from the Board of Directors. If you resign from the Company’s
Board of Directors, all unvested Options shall be forfeited and you (or, in the
event of your death, your legal representative) may, within a period of not more
than three (3) months after the effective date of such resignation, exercise
vested Options.]


[The Options granted hereunder are not transferable except by will or the laws
of descent and distribution. Options are exercisable, during your lifetime, only
by you. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Options, or of any right or privilege conferred hereby, contrary
to the provisions hereof, or upon the levy of any attachment or similar process
upon the Options or any right or privilege conferred hereby, the Options and
the right and privilege conferred hereby shall immediately become null and
void.]


[You shall have no rights as a stockholder with respect to any shares of common
stock subject to the Options prior to the date you are issued a certificate or
certificates for such shares, or until such shares are recorded on the books of
the Company’s stock transfer agent.]


Please note that this letter serves as your Award Agreement and is for your
personal files. You are not required to sign and return any documents.


For your personal records, we have enclosed a summary of all your stock options
and deferred shares granted as of ________.


If you have any questions or concerns, please contact ________ at ________ or
________.


Sincerely,




